DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/9/2022 and 9/21/2022 were considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the first edges" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim to determine which first edges are being referenced from among the first edges of the polarizing film, the display panel, the optical adhesive film, and the window, or whether all the edges are intended to be referenced.  This indefiniteness is further compounded by Figs. 5 and 6 of the instant application which indicate that the edge of the window is protruded past the first tape, and as such would not conform to other limitations in the claim, as are described in the following rejection.

Claim 3 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how “the first edges are disposed in the space between the first and second tapes” as recited in the claim when earlier in the claim it is recited that the first and second tapes are disposed along two edges of the device which are each arranged along a first and a second direction, respectively, which intersect.  If the two edge directions intersect in a right angle, as is understood from at least Fig. 7 of the instant application, it is unclear as to which space is intended to be between the two directions, and by extension, the first and second tapes.  For the purposes of examination, anything located within the arc of the right angle formed by the intersection of the first and second directions is interpreted to be between said directions.  Appropriate clarification is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2018/0364846 A1).

Regarding claim 1, Ahn discloses a display device (Fig. 20) comprising: 
a housing (Figs. 22 and 23 element 900 as described in Paragraph [0109]); 
a first tape (Fig. 22 element 810) disposed on the housing; 
a panel assembly (Figs. 22 and 23 including elements 200, 300, 400, 500, and 700) disposed on the first tape (as shown in Fig. 22); and 
a window (Fig. 22 and 23 element 100) disposed on the panel assembly (as shown in Figs. 22 and 23); 
wherein the first tape, the panel assembly, and the window form a stepped shape (as shown in Fig. 23), and 
wherein the panel assembly includes: 
a cover panel (Figs. 22 and 23 element 700) disposed on the first tape (as shown in Fig. 22); 
a display panel (Figs. 22 and 23 element 500) disposed on the cover panel (as shown in Figs. 22 and 23); a polarizing film (Figs. 22 and 23 element 300 and as described in Paragraphs [0020] and [0102]) disposed on the display panel (as shown in Figs. 22 and 23), the polarizing film having a first edge aligned with a first edge of the display panel (as shown in Fig. 23); and 
an optical adhesive film (Figs. 22 and 23 element 200 as described in Paragraph [0111]) disposed on the polarizing film (as shown in Figs. 22 and 23), the optical adhesive film having a first edge protruded from the first edge of the polarizing film (as shown in Fig. 22), and wherein a first edge of the window is protruded from the first edge of the optical adhesive film (as shown in Fig. 22).

Regarding claim 2, Ahn discloses the device as set forth in claim 1 above and further wherein the housing includes a first edge area extending along a first direction (as shown in Fig. 20 on the left hand side in the y-axis direction) and a second edge area extending along a second direction intersecting the first direction (as shown in Fig. 20 along the top in the x-axis direction), wherein the first tape is between the panel assembly and the housing at the first edge area (as shown in Fig. 20), and wherein the display device further comprises a second tape (Figs. 20 and 23 element 830) between the window and the housing at the second edge area (as shown in Figs. 20 and 23), the second tape being disconnected from the first tape to define a space therebetween (as shown in Fig. 20).

Regarding claim 3, Ahn discloses the device as set forth in claim 2 above and further wherein the first edges are disposed in the space between the first and second tapes (as shown in Fig. 20 wherein the first edges are within the right angle arc formed by the first and second directions as set forth in claim 2 above).

Regarding claim 4, Ahn discloses the device as set forth in claim 1 above and further wherein an entirety of the first edge of the optical adhesive film is protruded further than an entirety of the first edge of the polarizing film (as shown in Fig. 22 wherein the edge of the optical adhesive film element 200 is protruded further than a first edge of the polarizing film element 300, and as Fig. 22 is a sectional view of the first direction, and as shown in plan view in Fig. 20 there is no lateral deviation of elements 200 or 300 which indicates that the protruded portion of the optical adhesive is consistent over the entirety of the edge).

Regarding claim 5, Ahn discloses the device as set forth in claim 1 above and further wherein a first edge of the cover panel is protruded further than a first edge of the first tape (as shown in Fig. 22).

Regarding claim 6, Ahn discloses the device as set forth in claim 2 above and further wherein the housing further includes a third edge area (as shown in Fig. 20 at the bottom of the device) extending along the second direction and spaced apart from the second edge area along the first direction (as shown in Fig. 20), wherein the display device further comprises a third tape (Fig. 20 element 870) between the window and the housing at the third edge area (as shown in Fig. 20 and described in Paragraphs [0212]-[0214]), wherein a plurality of members of the panel assembly respectively define second edges thereof which are opposite to the first edges thereof (as shown in Fig. 20), wherein a second edge of the polarizing film is aligned with a second edge of the display panel (as shown in Fig. 22), wherein a second edge of the optical adhesive film is protruded from the second edge of the polarizing film (as shown in Fig. 22), and wherein a second edge of the window is protruded from the second edge of the optical adhesive film (as shown in Fig. 20 and Figs. 22-23).

Regarding claim 7, Ahn discloses the device as set forth in claim 2 above and further wherein a plurality of members of the panel assembly respectively define second edges thereof which are opposite to the first edges thereof, the second edges being aligned with each other (as shown between Figs. 22 and 23).

Regarding claim 8, Ahn discloses the device as set forth in claim 1 above and further wherein a first portion of a first edge of the cover panel is concave with respect to a second portion of the first edge of the cover panel (as shown in Figs. 20 and 22 wherein Fig. 22 represents a cross section of Fig. 20 along the B1-B2 section line, and as such, a first portion of a first edge of the cover panel element 700 is concave in the portion in area “BA” as compared to the portion in area “FA”).

Regarding claim 9, Ahn discloses the device as set forth in claim 1 above and further wherein the optical adhesive film has a protruded distance.  It is further noted by the examiner that the recitation of “a first process deviation of a first cutting process in which the display panel and the polarizing film are cut together at the first edges thereof, a second process deviation of a second cutting process in which the optical adhesive film is cut at the first edge thereof, a third process deviation of a manufacturing process in which a release paper which is removably applied to the optical adhesive film is manufactured, and a fourth process deviation of an adhesive process in which the optical adhesive film and the polarizing film are adhered to each other” are interpreted to be method steps in an apparatus claim (Product-By-Process) and therefore are not given significant patentable weight as per MPEP section 2113, and since the structural features and limitations of claims 1 and 9 are disclosed by the reference.

Regarding claim 12, Ahn discloses the device as set forth in claim 1 above and further wherein a first portion of the first edge of the optical adhesive film is concave with respect to a second portion of the first edge of the optical adhesive film (as shown in Figs. 20 and 22 wherein Fig. 22 represents a cross section of Fig. 20 along the B1-B2 section line, and as such, a first portion of a first edge of the optical adhesive film element 200 is concave in the portion in area “BA” as compared to the portion in area “FA”).

Regarding claim 13, Ahn discloses the device as set forth in claim 2 above and further wherein a first sealing member (element 890 is in contact with each of the first tape, the second tape, the panel assembly, the window and the housing, at the space between the first and second tapes (as described in Paragraph [0217] wherein, as shown in Figs 20 and 26, “gap G” is located such that the sealing member is in contact with the first tape, the second tape, the panel assembly, the window and the housing).

Regarding claim 14, Ahn discloses the device as set forth in claim 6 above and further wherein a second sealing member is in contact with each of the first tape, the third tape, the panel assembly, the window and the housing (as described in Paragraph [0218]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2018/0364846 A1).

Regarding claim 10, Ahn discloses the device as set forth in claim 9 above.
Ahn does not expressly disclose wherein the first protruded distance is calculated by the following Equation 1 when the first protruded distance is dl, the first process deviation is a, the second process deviation is b, the third process deviation is c and the fourth process deviation is d.  Wherein Equation 1 is: d1=SQRT(a2+b2+c2+d2).
However, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 11, Ahn discloses the device as set forth in claim 10 above, however the examiner further notes that the recitation of “wherein a second protruded distance of the cover panel corresponds to a fifth process deviation of a manufacturing process in which the cover panel is manufactured” is interpreted to be a method step in an apparatus claim (Product-By-Process) and therefore is not given significant patentable weight as per MPEP section 2113, and since the structural features and limitations of claims 1 and 9-10 are disclosed by the reference.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841